            1                                                                                            MW

            2
            3
            4
            5
            6                      IN THE UNITED STATES DISTRICT COURT
            7                            FOR THE DISTRICT OF ARIZONA
            8
                 Jose Ma Arellano Lopez and Maria                No. CV-20-01063-PHX-JJT (MTM)
            9    Yessenia Arellano Lopez,
        10                            Petitioners,               ORDER
                 v.
        11
                 United States Department of Homeland
        12       Security, et al.,
        13                            Respondents.
        14
        15             Petitioner Jose Ma Arellano Lopez (A# 203-710-365), who is detained in the
        16      CoreCivic La Palma Correctional Center, and Petitioner Maria Yessenia Arellano Lopez
        17      (A# 216-627-489), who is detained in the CoreCivic Eloy Detention Center, have filed,
        18      through counsel, a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1)
        19      and an Ex Parte Application for Temporary Restraining Order (Doc. 4).
        20      I.     Background
        21             Petitioners, brother and sister, are natives and citizens of Mexico. On November 24,
        22      2019, they sought admission into the United States at the port of entry in San Luis, Arizona,
        23      and were subsequently taken into custody by the United States Department of Homeland
        24      Security (“DHS”). (Docs. 1-10, 1-13.) Petitioners expressed a fear of persecution or torture
        25      if returned to Mexico and were referred for removal proceedings before an immigration
        26      judge. (Id.) Petitioners’ removal proceedings remain ongoing.
        27             Petitioners state that they each have medical conditions that place them at a higher
        28      risk of severe illness or death should they contract COVID-19. Specifically, Jose Ma


TERMPSREF
            1   Arellano Lopez states that he suffers from severe headaches caused by a previous head
            2   injury. (Doc. 1 ¶¶ 31, 38.) Maria Yesenia Arellano Lopez states that she suffers from
            3   migraines, dizziness, and low blood pressure. (Id. ¶¶ 31, 52.)
            4          On April 17, 2020, Petitioners submitted requests to United States Immigration and
            5   Customs Enforcement (“ICE”) seeking their release from custody on humanitarian parole.
            6   (Docs. 1-10, 1-13.) They have not yet received a response to those requests. Petitioners
            7   allege that because they have been designated as arriving aliens, they are subject to
            8   mandatory detention and “are not able to request a bond hearing before an immigration
            9   judge due to lack of jurisdiction.” (Doc. 1 ¶ 27.)
        10      II.    Petition
        11             In the Petition, Petitioners name DHS, United States Customs and Border Protection
        12      (“CBP”), ICE, United States Department of Justice (“DOJ”), United States Attorney
        13      General William Barr, La Palma Correctional Center Warden Chris Howard, Eloy
        14      Detention Center Warden Fred Figueroa, Acting ICE Phoenix Field Office Director Albert
        15      Carter, ICE Phoenix Field Office Assistant Directors Cesar Topete, Jason Ciliberti, and
        16      John Cantu, and Acting DHS Secretary Chad Wolf as Respondents.1 Petitioners bring three
        17      grounds for relief.
        18             In Ground One, Petitioners claim that their continued detention without a hearing to
        19      determine whether their prolonged detention is justified violates the Due Process Clause of
        20      the Fifth Amendment.
        21             In Ground Two, Petitioners claim that: (1) their continued detention in excess of
        22      180 days has become unreasonably prolonged and violates the Due Process Clause of the
        23             1
                         Under the rationale articulated in Armentero, infra, and in the absence of authority
        24      identifying the proper respondent in immigration habeas corpus proceedings under § 2241,
                the Court will not dismiss the individual Respondents or the Petition for failure to name a
        25      proper respondent at this stage. See Armentero v. INS, 340 F.3d 1058, 1071-73 (9th Cir.
                2003), withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld v. Padilla, 542
        26      U.S. 426, 435 n.8 (2004) (declining to resolve whether the Attorney General is a proper
                respondent to an immigration habeas corpus petition). However, because DHS, CBP, ICE,
        27      and DOJ are agencies, not persons having custody over Petitioners, they will be dismissed
                as Respondents in this action. See Rumsfeld, 542 U.S. at 434 (“the proper respondent to a
        28      habeas petition is ‘the person who has custody over [the petitioner].’” (quoting 28 U.S.C.
                § 2242)); see also 28 U.S.C. § 2243 (a writ of habeas corpus must be “directed to the person
                having custody of the person detained”).

TERMPSREF
                                                            -2-
            1   Fifth Amendment; and (2) the conditions under which Petitioners are detained create an
            2   unreasonable risk of harm to their health and safety in violation of the Eighth Amendment.
            3          In Ground Three, Petitioners claim Respondents’ “failure to apply the appropriate
            4   legal standards in determining whether to release them on parole is arbitrary and capricious
            5   in contravention of 8 [U.S.C.] § 1182(d)(5), 8 [C.F.R. §] 212.5, and any other authorities
            6   that authorize Respondents’ parole authority,” and “ is an abuse of discretion . . . in light
            7   of the high risk of COV[I]D-19 infection and the detention center’s lack of
            8   care/precaution.”
            9          Petitioners ask the Court to: (1) issue a writ of habeas corpus ordering their
        10      immediate release from detention or, in the alternative, issue an injunctive order
        11      immediately enjoining Respondents from detaining them; (2) alternatively, schedule a
        12      telephonic hearing before this Court where, to continue their detention, the government
        13      must establish by clear and convincing evidence that Petitioners present a risk of flight or
        14      danger, taking into account available alternatives to detention; (3) declare that their
        15      continued detention violates the Fifth and Eighth Amendments; (4) award reasonable costs
        16      and attorney’s fees pursuant to the Equal Access to Justice Act; and (5) grant any other and
        17      further relief that the Court deems just and proper.
        18      III.   Severance and Answer
        19             Petitioners are detained in two separate detention facilities and claim, at least in part,
        20      that the conditions in their respective facilities pose a risk of harm to their health and safety.
        21      Under these circumstances, the Court finds that adjudicating Petitioners’ claims jointly
        22      would unnecessarily complicate and conflate the specific circumstances and responses to
        23      COVID-19 in the facilities in which each Petitioner is detained. The Court will therefore
        24      sever this case into two actions: one for each Petitioner. The Court will instruct the Clerk
        25      of Court to open a new action for Petitioner Maria Yesenia Arellano Lopez and direct that
        26      she be terminated as a Petitioner in this case.
        27      ....
        28      ....


TERMPSREF
                                                              -3-
            1          The Court will require Respondents Barr, Howard, Figueroa, Carter, Topete,
            2   Ciliberti, Cantu, and Wolf to file an answer in this action with respect to the claims brought
            3   on behalf of Petitioner Jose Ma Arellano Lopez.
            4   IV.    Ex Parte Application for Temporary Restraining Order
            5          Petitioners move the Court “for emergency relief in the form of [a] temporary
            6   restraining order directing that they be immediately released from their current
            7   confinement,” and ask to be released under appropriate conditions or, in the alternative,
            8   upon posting of a reasonable bond. (Doc. 4 at 1.) Petitioners state that their “application is
            9   supported by [their] previously submitted Petition for Writ of Habeas Corpus with attached
        10      exhibits, authorities, and declarations.” (Id.)
        11             A party seeking injunctive relief under Rule 65 of the Federal Rules of Civil
        12      Procedure must show that: (1) he is likely to succeed on the merits; (2) he is likely to suffer
        13      irreparable harm in the absence of injunctive relief; (3) the balance of equities tips in his
        14      favor; and (4) an injunction is in the public interest. Winter v. Natural Resources Defense
        15      Council, Inc., 555 U.S. 7, 20 (2008); Pimentel v. Dreyfus, 670 F.3d 1096, 1105-06 (9th Cir.
        16      2012); Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7
        17      (9th Cir. 2001); see also Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
        18      Cir. 2011) (discussing Ninth Circuit’s “serious questions” test). Where a movant seeks a
        19      mandatory injunction, rather than a prohibitory injunction, injunctive relief is “subject to a
        20      higher standard” and is “permissible when ‘extreme or very serious damage will result’
        21      that is not ‘capable of compensation in damages,’ and the merits of the case are not
        22      ‘doubtful.’” Hernandez v. Sessions, 872 F.3d 976, 999 (9th Cir. 2017) (quoting Marlyn
        23      Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)).
        24             A temporary restraining order (“TRO”) under Rule 65(b), unlike a preliminary
        25      injunction under Rule 65(a), may be entered before an adverse party has had an opportunity
        26      to respond. A TRO may issue if: “(A) specific facts in an affidavit or a verified complaint
        27      clearly show that immediate and irreparable injury, loss, or damage will result to the
        28      movant before the adverse party can be heard in opposition; and (B) the movant’s attorney


TERMPSREF
                                                             -4-
            1   certifies in writing any efforts made to give notice and the reasons why it should not be
            2   required.” Fed. R. Civ. P. 65(b) (emphasis added).
            3          Petitioners have not demonstrated that they will suffer irreparable injury before
            4   Respondents can be heard in opposition. Indeed, they do not discuss any of the factors for
            5   granting injunctive relief under Rule 65. Petitioners therefore fail to meet their burden to
            6   demonstrate that they are entitled to a temporary restraining order, and their Application
            7   will be denied. See Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck
            8   Drivers Local No. 70, 415 U.S. 423, 439 (1974).
            9   IT IS ORDERED:
        10             (1)     Petitioners’ Ex Parte Application for Temporary Restraining Order (Doc. 4)
        11      is denied.
        12             (2)     This case is severed into two separate actions, one for each Petitioner.
        13             (3)     The Clerk of Court must open a new action for Petitioner Maria Yessenia
        14      Arellano Lopez and file a copy of the Petition and supporting exhibits (Doc. 1) and this
        15      Order in the new case.
        16             (4)     The Clerk of Court must terminate Maria Yessenia Arellano Lopez as a
        17      Petitioner in this action.
        18             (5)     Respondents DHS, CBP, ICE, and DOJ are dismissed from this action.
        19             (6)     The Clerk of Court shall serve: (1) a copy of the Summons, (2) the Petition
        20      for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1), and (3) this Order upon the
        21      United States Attorney for the District of Arizona by certified mail addressed to the civil
        22      process clerk at the office of the United States Attorney pursuant to Rule 4(i)(1)(A) of the
        23      Federal Rules of Civil Procedure. The Clerk of Court shall also send by certified mail a
        24      copy of the Summons, the Petition, and this Order to the United States Attorney General
        25      pursuant to Rule 4(i)(1)(B) and to Respondents Barr, Howard, Figueroa, Carter, Topete,
        26      Ciliberti, Cantu, and Wolf pursuant to Rule 4(i)(2) of the Federal Rules of Civil Procedure.
        27             (7)     Respondents Barr, Howard, Figueroa, Carter, Topete, Ciliberti, Cantu, and
        28      Wolf shall have 30 days from the date of service to answer the Petition (Doc. 1) as to the


TERMPSREF
                                                            -5-
            1   claims brought on behalf of Petitioner Jose Ma Arellano Lopez. Respondents shall not file
            2   a dispositive motion in place of an answer absent leave of Court.
            3         (8)    Petitioner Jose Ma Arellano Lopez shall have 15 days from the filing of
            4   Respondents’ Answer to the Petition to file a Reply. Failure to file a Reply may be deemed
            5   as consent to the denial of the Petition on the grounds presented in Respondents’ Answer.
            6         (9)    Petitioner must immediately file a “Notice of Change in Status” if there is
            7   any material change in Petitioner’s immigration or custody status. Any request for relief
            8   must be made by separate motion and may not be included in the Notice.
            9         (10)   This matter is referred to Magistrate Judge Michael T. Morrissey pursuant
        10      to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a
        11      report and recommendation.
        12            Dated this 5th day of June, 2020.
        13
        14                                            Honorable John J. Tuchi
                                                      United States District Judge
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -6-
